Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention features computer-implemented method and system comprising: one or more processors communicatively coupled to memory, the one or more processors to facilitate: controlling storage of data in a plurality of storage devices in a storage system, the plurality of storage devices being physical storage devices; detecting an indication of reallocation corresponding to a first storage device of the plurality of storage devices; determining a storage capacity of a subset of one or more storage devices of the plurality of storage devices that does not include the first storage device; comparing a data size of a first set of data blocks stored in the first storage device to the storage capacity of the subset of one or more storage devices.

Referenced prior art include:
US 8,843,724 (Satoyama et al) teaching computer system, comprising a control device and at least one storage device to provide an access target providing a first pool and a second pool, the control device to: assign a storage capacity from the one or more logical volumes of the first pool to a write destination area of the access target of a 
US 2015/0227316 (Warfield et al) teaching methods, systems and devices relating to memory storage interfaces for managing data address spaces in data storage device using storage location indicator to communicate notification of pre-determined storage-related characteristic with data associated with at least one data address.
C. Milligan and S. Selkirk, "Online storage virtualization: the key to managing the data explosion," Proceedings of the 35th Annual Hawaii International Conference on System Sciences, 2002, pp. 3052-3060.
G. Schomaker, "DHHT-RAID: A Distributed Heterogeneous Scalable Architecture for Dynamic Storage Environments," 21st International Conference on Advanced Information Networking and Applications (AINA '07), 2007, pp. 331-339.
B. Lin, S. Li, X. Liao and J. Zhang, "Rededup: Data Reallocation for Reading Performance Optimization in Deduplication System," 2013 International Conference on Advanced Cloud and Big Data, 2013, pp. 117-124.
T. -Y. Chen, Y. -H. Chang, M. -C. Yang, Y. -J. Chen, H. -W. Wei and W. -K. Shih, "Multi-Grained Block Management to Enhance the Space Utilization of File Systems on PCM Storages," in IEEE Transactions on Computers, vol. 65, no. 6, pp. 1831-1845, 1 June 2016.


determining that the storage capacity of the subset exceeds the data size, identifying one or more storage locations in the subset of one or more storage devices, where each storage location of the one or more storage locations corresponds to a physical location within a physical storage device that is free to store one or more data blocks; consequent to the detecting of the indication of reallocation corresponding to the first storage device, generating a virtual storage device, the virtual storage device: associated with the one or more storage locations, and implementing variable data-block sizes; causing storage of data corresponding to the first set of data blocks in a second set of data blocks hosted by the virtual storage device; and generating virtual-device metadata associated with the second set of data blocks, the virtual-device metadata to: identify one or more storage locations in the second set of data blocks, and facilitate subsequent querying corresponding to the data stored in the second set of data blocks hosted by the virtual storage device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136